Citation Nr: 18100151
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-16 513
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for a back disability is remanded for additional development.
The Veteran served on active duty from July 1979 to July 1981.
In December 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge of the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board).  A transcript of the hearing is in the record.
Additional records development is necessary.  At the Veterans hearing he testified to receiving recent treatment from a chiropractor, as well as treatment at the Audie Murphy VA Hospital in San Antonio, Texas, in the late 1980s.  These records do not appear to be in the file.  The file contains what appear to be complete VA records from September 2006 to November 2012.  The Veteran has submitted more recent VA treatment records but those records are not complete as many begin in the middle of the treatment note or continue onto another page but the next page submitted by the Veteran does not relate to the prior page.  In addition, VA has received only partial service treatment records and the Veteran has not been properly notified of the unavailability of the service treatment records.  This should be remedied on remand.  Full service personnel records should also be requested as that file may contain some treatment records.  
The Veteran received a VA examination in August 2013.  The VA examiner concluded it is less likely than not the Veteran had a back problem related to service as he was seen once in service and not seen again until 2012 for back pain.  After the VA examination, the Veteran submitted evidence that he was exercising on a weight machine in service when the machine malfunctioned, causing back pain thereafter.  The Veteran reportedly treated the symptoms for years with over the counter medication.  Given the more recent details provided by the Veteran regarding the initial injury and the records development requested by the Board, another VA examination should be performed and a new opinion obtained to consider all evidence of record.    
 
The matter is REMANDED for the following action:
1.  Send a letter to the Veteran advising him of the missing service treatment records and what information and alternative records that he can provide pursuant to 38 C.F.R. § 3.159(e).
2.  Obtain the Veterans complete service personnel records.  If the records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 
3.  Ask the Veteran to identify all outstanding treatment records relevant to his back claim.  All identified VA records from November 2012 to the present should be added to the claims file, as should records from the Audie Murphy VA from the 1980s.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.
4.  After records development is completed, the Veteran should be afforded a VA back examination to determine the nature of any back disability to include both the lower back and the upper back, and to obtain an opinion as to whether such is possibly related to service.  The claim file should be made available to the examiner.  All necessary tests should be conducted and the results reported.
The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It is noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the lower or upper back arose during service or is otherwise related to service.  The VA examiner is asked to specifically discuss the Veterans statements regarding injuring his back after a weight machine malfunction and that he has had pain since that time.  A rationale for all opinions expressed should be provided.







(CONTINUED ON NEXT PAGE)
5.  After the development requested is completed, readjudicate the claim for service connection.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel

